Title: General Orders, 18 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Saturday January 18th 1783
                            Parole Netherlands.
                            Countersigns Oporto Pandora
                        
                        For the day tomorrow Lieutenant Colonel Mellen.
                        For duty tommorow the 1st Jersey regiment.
                        It is the intention of the Commander in chief that the order of the 20th of December last respecting
                            returning the Marques and other Tents to the Quarter Master General by the 20th instant shall be strictly complied with,
                            in every instance.
                        The Quarter Master General will not only report all delinquent officers, but will lodge their names with an
                            estimate of the value of the Marques &ca retained by them at the pay office. that the amount may be deducted by
                            the Pay-Master from the first money belonging to such officers which shall be put into his hands—The General is induced to
                            give this further order on the subject because he has been informed the former has been understood by some to relate
                            particularly to soldiers Tents; and consequently that a compliance with respect to other Tents might be dispensed with
                            under certain circumstances.
                    